Name: 88/112/EEC: Commission Decision of 28 December 1987 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural structures and production;  economic policy;  Europe
 Date Published: 1988-03-05

 Avis juridique important|31988D011288/112/EEC: Commission Decision of 28 December 1987 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 060 , 05/03/1988 P. 0035 - 0035*****COMMISSION DECISION of 28 December 1987 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) (88/112/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Belgian Government has forwarded the Royal Decree of 12 March 1987, amending the Royal Decree of 3 March 1986 on aids for investments and for setting up in farming; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community pursuant to Regulation (EEC) No 797/85 continue to be satisfied in the light of the compatibility of the said provisions with that Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and are in keeping with the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Account being taken of the Royal Decree of 12 March 1987 amending the Royal Decree of 3 March 1986 on aids for investments and for setting up in farming, the regulations and administrative provisions adopted in Belgium with a view to implementing Regulation (EEC) No 797/85 continue to satisfy the conditions governing a Community financial contribution to the common measures provided for in Article 1 of that Regulation. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 28 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 30. 6. 1987, p. 1.